GARLAND, Circuit Judge.
[1, 2] The only right or authority ap-pellee had to ask for an injunction against appellants in the premises was by virtue of his office as general manager of Kansas City Terminal *963Railroad, having beeti appointed to that office by Hale Holden, regional director tinder W. G. McAdoo, Director General of the United States Railroad Administration. The injunction, when granted by the District Court, ought to have been limited in duration to the period o E United States control. That control having ceased on March 1, 1920, of which we take judicial notice, the case on the merits has become moot. The injunction granted was permanent and unlimited in duration.
We therefore remand the case to the District Court, with instructions to modify the decree entered, so that its duration will cease as herein indicated.